EXHIBIT 10.40(b)

 

THIRD AMENDMENT TO
EMPLOYMENT AGREEMENT

 

This Third Amendment to Employment Agreement is made and entered into effective
as of this 1st day of October, 2004, by and between LECG, LLC, a California
limited liability company with a business address of 2000 Powell Street, Suite
600, Emeryville, California 94608 (“LECG”) and David J. Teece (“Teece”).

 

RECITALS

 

A.                               LECG and Teece entered into an Employment
Agreement dated October 27, 1997, which was first amended by letter agreement
dated August 5, 2002, and further amended by that certain Second Amendment to
Employment Agreement dated September 30, 2003 (collectively, the “Employment
Agreement.”)

 

B.                                 LECG and Teece wish to further amend the
Employment Agreement to reflect certain agreed upon terms of Teece’s employment
with LECG.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree to amend the Employment
Agreement as follows:

 

1.                                      Compensation for Consulting Services.
 As a Director providing consulting services to LECG, Teece is entitled to
compensation in the form of Director Earnings which consist of Fee Pass-Through
Earnings.  Effective October 1, 2004 through December 31, 2004, and continuing
each calendar year thereafter, for engagements brought to LECG through Teece’s
exclusive efforts (personally or through Enterprise Research, Inc.) or jointly
with other experts or staff in the firm, the Fee Pass-Through Earnings will be
90% of Teece’s billing rate for each hour billed to clients and collected by
LECG.

 

2.                                      No Further Amendments.  Except as set
forth in this Third Amendment, the Employment Agreement has not been modified
and remains in full force and effect as of the date hereof.

 

[INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

3.                                      Counterparts.  This Agreement may be
signed in two or more counterparts, each signed by one or more of the parties
hereto so long as each party shall sign at least one counterpart of this
Agreement, all of which taken together shall constitute one and the same
instrument.  Signatures delivered by facsimile or in electronic file format will
be treated in all respects as originals.

 

IN WITNESS WHEREOF, LECG and Teece have executed this Third Amendment to
Employment Agreement effective on the date first written above.

 

 

LECG, LLC,

 

a California limited liability company

 

 

 

By:

/s/ MARVIN A. TENENBAUM

 

 

 

Marvin A. Tenenbaum

 

 

General Counsel

 

 

 

 

 

/s/ DAVID J. TEECE

 

 

David J. Teece

 

 

2

--------------------------------------------------------------------------------